Although paragraphs one and two of the insuring agreements of the Integrity policy could arguably be construed as contended by appellants, the policy as a whole requires the result reached by the majority. A basic issue is whether the words "covered by said underlying insurance" in paragraph 2(b) with respect to "retained limit" is limited to insurance which is in effect and collectible. Clarification of the intent of the policy is afforded by paragraph one of the conditions portion of the policy which reads as follows:
"1.  Maintenance of Underlying Insurance
"The policy or policies referred to in the attached schedule of underlying insurance or renewals or replacements thereof not more restrictive in coverage, shall be maintained in full effect during the currency of this policy, except for any reduction in the aggregate limit or limits contained therein solely by payment of claims in respect of occurrences happening during the period of this policy. Failure of the insured to comply with the foregoing shall not invalidate this policy but in the event of such failure, the Company shall only be liable to the same extent as if the insured had complied with this condition."
The policy provisions with respect to underlying insurance can be roughly equated to a deductible, but with the understanding that the coverage afforded by the Integrity policy may be more comprehensive than that afforded by the policy specifically set forth in the schedule of underlying insurance. Only where the Integrity policy affords more comprehensive coverage than that afforded by the underlying insurance does the retained limit provision apply. This is evident from paragraph one of the conditions which requires the insured to maintain insurance not more restrictive in coverage than the specified underlying insurance with Integrity entitled to "deduct" the underlying insurance limits if the insured fails to maintain such insurance. The insolvency of the underlying insurer places the insured in essentially the same position as if the insured had failed to maintain the required underlying insurance.
For these additional reasons, I concur in the opinion and judgment. *Page 281